DETAILED ACTION
	This is in response to communication received on 12/8/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 10/1/21.

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 2nd Paragraph or AIA  35 U.S.C. 112(b) as being as being indefinite for failing to particularly point out and distinctly claim the subject matter on claims 2-3, 5, 8-11, 13-15, 17 and 18 are withdrawn because the claims have been amended.  

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DAMRAU (US Patent Number 3,799,111) and KANDA (US Patent Number 3,929,097) on claims 1, 3-5, 8, 12, 16 and 19 are withdrawn because the independent claim 1 and 16 have been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DAMRAU (US Patent Number 3,799,111), KANDA (US Patent Number 3,929,097) and SILVIA (Hydrophobic of polyethylene/SiO2 modified coating for self cleaning material) on claim 6 is withdrawn because the independent claim 1 and 16 have been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DAMRAU (US Patent Number 3,799,111), KANDA (US Patent Number 3,929,097) and COTTON 

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims 1 and 16 have been amended to include the limitation of wherein the flowrate reducing membrane has a flow resistance such that, under a pressure differential of 1,000 kPa across the membrane, a gas flow rate therethrough is in the range of 0.01 to 5 liters/minute/mm2.
The closest prior art on record of KANDA (US Patent Number 3,929,097) and DAMRAU (US Patent Number 3,799,111) are silent on this limitation within the context of the overall claims. 
KANDA teaches a membrane and does briefly discuss the behavior of that membrane during operation (columns 3-4) but is entirely silent on the exact flow through the membrane at a particular pressure differential.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717